Citation Nr: 0102603	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  96-44 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a head injury with chronic headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1994.  

The veteran filed a claim for service connection for 
residuals of a head injury with chronic headaches in January 
1995.  The Department of Veterans Affairs (VA) Regional 
Office (RO) granted service connection for the disability and 
assigned it a noncompensable rating in August 1995, effective 
from November 1994, and the veteran appealed the RO's 
decision denying a compensable rating for the disability.  In 
January 1997, the RO increased the veteran's disability 
rating to 10 percent.  Then, in September 1997, the RO 
increased the disability rating to 30 percent, effective from 
November 1994.  The veteran continues his appeal.  

In a December 1997 memorandum, the veteran's representative 
indicated that the veteran wanted a 20 percent rating for his 
service-connected low back disability.  In April 2000, the RO 
granted such rating for that issue, which was on appeal, and 
advised the veteran that as such, his appeal would be 
considered withdrawn.  It advised him of his right to appeal 
its decision and enclosed a VA Form 21-4107.  In September 
2000, the RO reviewed additional evidence which had been 
received and denied a disability rating greater than 20 
percent.  It notified the veteran of its decision and of his 
right to appeal it within one year thereof.  There is no 
indication of record of an initiation of an appeal.  
Accordingly, the Board of Veterans' Appeals (Board) concludes 
that it has no jurisdiction of a claim for an increased 
rating for a low back disability at this time.  
38 U.S.C.A. §§ 7104, 7105 (West 1991).  


FINDINGS OF FACT

1.  The veteran does not currently have or nearly approximate 
very frequent completely prostrating and prolonged migraine 
headache attacks productive of severe economic 
inadaptability.

2.  The service-connected disability does not present an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for residuals of a head injury with chronic headaches have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that his headache disability is more 
severe than reflected by the 30 percent rating assigned.  In 
the interest of clarity, the Board will set forth the factual 
background of the case, followed by pertinent law and 
regulations and then by an analysis of the claim.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). 

On VA examination in July 1995, the veteran reported that he 
was happily married and that during service, he had hit his 
head on a hatch door which caused a scalp laceration that 
required sutures.  He had finished high school and had been 
in college for one semester.  He was planning to join the 
police academy and wanted to become a police officer.  His 
wife would cook and they would share buying the groceries and 
caring for the household and finances.  He had a car.  

Clinically, he appeared his state age and he was pleasant and 
cooperative during the interview.  His mood was fair, his 
affect was euthymic, and his speech was spontaneous, with a 
normal rate, volume, and tone.  His thought processes were 
logical and goal directed, and he was not suicidal.  His 
insight and judgment were fair.  He was well oriented to 
time, place, person, and purpose, and he was able to recall 
two out of three objects after three minutes.  His short and 
long term memory were grossly intact and he was able to spell 
"world" backwards and to interpret a proverb.  The 
impression was no Axis I disability.  His current global 
assessment of functioning was 70.  The examiner opined that 
the veteran's history and mental status examination were not 
consistent with a mental disorder.  

On VA general medical examination in July 1995, the veteran 
reported having occipital headaches one or two times per day, 
and that he would often have nausea with the headaches.  He 
denied experiencing vomiting or loss of consciousness.  
Clinically, his head was normal, light touch was normal over 
all four extremities, and motor strength testing was 5/5 in 
all groups of the upper and lower extremities.  The diagnosis 
was tension headaches.  

In September 1996, the veteran indicated that he was employed 
and that he had taken off from work in the past, but that he 
had only been in his current job for about a month, so he had 
not taken any time off.

On VA examination in November 1996, the veteran reported that 
he would have headaches characterized by bifrontal squeezing 
pain and preceded by an aura characterized by a generalized 
dimming of vision and dizziness.  His headaches were daily 
but non-prostrating, and his last headache was earlier that 
day.  It was noted that an ophthalmologist had that day 
diagnosed amaurosis fugax which represented a transient 
bilateral visual loss, due to migraine headaches.  
Clinically, the veteran was normocephalic and atraumatic, and 
there were no scalp scars or step-off deformities of the 
skull noted.  His pupils were equal, round, and reactive to 
light and accommodation, and his fundi were benign.  
Neurological examination revealed cranial nerves II through 
XII to be intact, and there was no neurological deficit.  
X-rays of the veteran's skull were normal.  The impressions 
were history of head injuries; and migraine headaches with 
head injury as the direct and proximate cause of this 
condition.  It was opined that the headaches were 
non-prostrating, and that transient visual loss represented a 
pre-migraine aura due to migraine headaches.  

In the veteran's January 1997 VA Form 9, he indicated that he 
did not remember the VA examiner asking him if his headaches 
were prostrating.  However, he would have responded in the 
affirmative if he had known that the term means exhausting or 
worn out.  At times, his headaches are so intense that he can 
not think, focus, or concentrate on even the simplest of 
tasks.  He was working at a gas station.  

During the hearing which was held at the RO in April 1997, 
the veteran testified that he would have up to 24 minor 
headaches per month, and that he would have about four major 
headaches per week.  He would have to stop working and turn 
off the light sometimes due to them.  If he was under stress 
at work, it would bring them on.  His current job description 
included taking inventory and going to stores and counting up 
all the merchandise.  He had been working at a gas station at 
the time of the November 1996 VA examination.  He testified 
that his major headaches could last for six hours or all the 
way up to the time that he would go into a dark room and turn 
off the light.  Pain pills would sometimes stop them.  He 
would take Motrin(r) for the headaches.  The headaches were 
accompanied by dizziness, nausea, and vision problems.  When 
he would get really nauseous, he would get sick.  He had been 
employed for three or four weeks and had taken off one day 
due to the headaches.  He had lost his last several jobs due 
to headaches.  He had a valid driver's license with no 
restrictions.  His last major headache had been that day.  He 
had not seen a doctor in six months.  

In June 1997, letters from friends and relatives of the 
veteran were received.  They indicate that the veteran would 
have headaches with dizziness, nausea, and blackouts.  At 
times, he would get dizzy and have to sit down for a while.  
On other occasions, he would have trouble getting out of bed.  
His mother indicated that he would have headaches that would 
put him to bed for hours.  His father stated that sometimes 
his headaches were so bad that he would have to go to bed for 
a while or take it easy for a while.  His sister stated that 
she had seen him crying out when he would get up.  

By letter dated November 1997, the RO requested that the 
veteran provide information concerning any treatment he had 
received for his headaches.  

In November 1997, the veteran indicated that there was no 
additional evidence to obtain.

On VA neurology examination in March 1998, the veteran stated 
that his headaches produced a band-like pressure sensation 
and that he was having a headache currently.  He gave no 
history of visual aura.  His headaches were felt to be non-
prostrating, as he was having one currently and was not 
prostrated.  He stated that he took oral analgesics for them 
intermittently.  There was no nausea or vomiting associated 
with the headaches.  Clinically, he had no scars on his 
external calvarium, his pupils were equally round and 
reactive to light and accommodation, and his fundi were 
benign.  Neurological evaluation revealed normal strength and 
sensation in the upper and lower extremities, and cranial 
nerves II through XII were intact.  Speech, comprehension and 
expression were intact.  Affect was flat, and judgment and 
insight were fair.  The impression was tension headaches, 
non-prostrating, with the last one occurring that day.  

VA outpatient treatment records show that in June 1998, the 
veteran stated that since his head injury in 1993, he had 
been having poor attention and memory, and he had been taking 
aspirin occasionally for headaches.  He came in for an exam 
because a co-worker wanted to know if he could do another 
job.  The veteran was not sure what the other job would be.

In a July 1998 letter, the veteran indicated that his 
headaches are totally incapacitating when he has them and 
that they render him unable to hold a conversation and unable 
to concentrate and focus.  

On VA neurology examination in February 2000, the veteran 
reported that he was employed as a chart clerk at a private 
hospital.  He stated that he would not experience any losses 
of strength or disorientation to time and space.  He 
described his headaches as involving a feeling of tightness 
in his shoulders that would radiate up to his neck at the 
base of his skull and then band around to his forehead in a 
tight band.  They would occur with situations of increased 
stress and physical activity involving lifting, twisting, or 
focusing on a task.  His headaches would have their onset 
about twice a week and they would last from several minutes 
to half an hour, but they would never last for more than a 
day.  They were never related to nausea or vomiting, and he 
had never had any auras.  He reported that he was having a 
headache now as he and the neurologist spoke.  The frequency, 
duration, intensity, and nature of the headaches had not 
changed in the past six years, he stated.  The neurologist 
reviewed the veteran's claims folder and specifically the VA 
examination reports from July 1995, November 1996, and March 
1998.  The veteran noted that he had lost two days from work 
in the previous year.  He only self-medicated on those days, 
and did not seek treatment.  He related that he experienced 
fairly good relief with ice, heat, aspirin and Tylenol.  

Clinically, the veteran's skull was normocephalic and 
atraumatic and he had no bony defects or palpable asymmetries 
about it.  His pupils were equal, round, and reactive to 
light, and his extraocular movements and visual fiends were 
intact.  His neck was supple and there was mild muscle 
tenderness at the right occipital area without acute spasm.  
Neurologically, he was awake, alert, and oriented times 
three, and his cerebellar functions were normal.  Cranial 
nerves II through XII were grossly normal.  Bulk and strength 
were 5/5 bilaterally, and there were no sensory deficits.  
The assessment was tension headaches, non-prostrating, 
stable, and unchanged since 1994.  






Pertinent law and regulations

VA Rating Schedule

The Board is required to adjudicate claims for increased 
ratings in light of the rating criteria provided by the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Disability 
evaluations are determined by the application of the schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  

The degree of impairment resulting from a disability involves 
a factual determination as to the severity of the disability.  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992); 
see Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).

Under the VA Schedule for rating Disabilities, headaches are 
rated by analogy to migraine, 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  See 38 C.F.R. § 4.20 (2000).  The schedular 
rating criteria are as follows:

Migraine:

     With very frequent completely prostrating and prolonged 
attacks
       productive of severe economic 
inadaptability.................................    50 
percent.

      With characteristic prostrating attacks occurring on an 
average 
        once a month over the last several 
months......................................   30 percent.

       With characteristic prostrating attacks averaging one 
in 2 months
          over the last several 
months.......................................................
.....  10 percent.

        With less frequent 
attacks......................................................
.............  0 percent.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The Duty to Assist

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
law further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).   

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. 5107; 38 C.F.R. §§ 3.102, 
4.3. In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it 
was held that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  

Analysis

The Board concludes that all relevant facts have been 
properly developed with respect to the service-connected 
disability at issue, and that no further assistance to the 
veteran is required in order to comply with VA's duty to 
assist as mandated by law.  There are four recent VA 
neurology examination reports of record as well as a general 
medical examination report and VA outpatient treatment 
records concerning headaches.  There is ample medical and 
other evidence of record pertaining to this issue.  The 
veteran claims that there is no additional outstanding 
relevant evidence that has not been obtained.  In addition, 
the veteran has been given the opportunity to present 
evidence and argument in support of his claim.  He did so in 
part by providing testimony at the time of the hearing at the 
RO in April 1997 and by submitting lay statements from 
friends and relatives.  

A 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8100 requires characteristic prostrating attacks occurring on 
average one time in two months over the last several months.  
Higher ratings require more frequent prostrating attacks.  
Id.

According to Webster's New World Dictionary of American 
English, Third College Edition (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
Dorland's Illustrated Medical Dictionary (26th ed., 1985), p. 
1079, in which "prostration" is defined as "extreme 
exhaustion or powerlessness". 

The veteran has in essence contended that he has very 
frequent completely prostrating headache attacks productive 
of severe economic inadaptability.  

VA medical records expressly indicate that the veteran does 
not have prostrating headaches.  The veteran was examined by 
neurologists at times when he claimed to have headaches, and 
the headaches were opined at those times to be not 
prostrating, and he was also opined not to have prostrating 
headaches as a matter of medical judgment and diagnosis.  
Thus, notwithstanding the veteran's assertions, the Board 
notes that the VA physicians did conclude, based upon 
consideration of the veteran's complaints, history, and 
clinical findings, that he did not have prostrating 
headaches.  

Moreover, the veteran's global assessment of functioning was 
noted to be 70 on VA examination in July 1995, and in 
February 2000, a VA physician who examined the veteran and 
reviewed his previous examination reports commented after 
doing so that the veteran's headaches had not changed since 
1994.  In Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), 
the Court noted that ["global assessment of functioning is a 
scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness" (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32)].  Global assessment of 
functioning scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and the presence of 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

It is thus the Board's conclusion, in light of all the 
evidence, including the lay statements and the veteran's 
testimony, that he does not have or nearly approximate very 
frequent completely prostrating and prolonged headache 
attacks productive of severe economic inadaptability.  
Accordingly, an increased rating in light of Diagnostic Code 
8100 is not warranted. 

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed.Cir. 1997) and cases cited therein.  The Board 
has the "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F3d. 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  In this case, the Board places greater weight on 
the statements and clinical findings made at the time of VA 
examinations and treatment than it does on the statements 
that the veteran has made to VA adjudicators in a 
compensation seeking setting.  Statements as to medical 
history and status given at times when health care providers 
may observe and record divergent, conflicting, or 
contradicting clinical information or choose what treatment 
to prescribe based upon those statements are generally more 
accurate, in the Board's estimation, than statements given in 
an unsupervised situation where indicating how severe the 
symptoms supposedly are might lead to increased compensation.

In light of the above, it does not appear that the veteran 
has very frequent completely prostrating prolonged headaches 
productive of severe economic inadaptability.  The medical 
evidence of record does not show evidence of prostrating 
headaches or indicia of them such as acute distress, loss of 
strength, extreme exhaustion or powerlessness.  While the 
medical evidence shows that the veteran has headaches, they 
are not shown to be frequent, completely prostrating and 
prolonged headaches productive of severe economic 
inadaptability.  As such, a schedular disability rating 
greater than 30 percent is not warranted pursuant to 
Diagnostic Code 8100.  38 C.F.R. § 4.7, 4.124a, Diagnostic 
Code 8100; Massey.

The Board notes the veteran's January 1997 comment about the 
term "prostrating" and his insistence in July 1998 that his 
headaches render him unable to hold a conversation and unable 
to concentrate and focus.  However, it further notes that 
several VA physicians reviewed the veteran's history, 
observed the veteran, including at times when he was having 
headaches, conversed with him and observed his ability to 
concentrate during those times, and observed and diagnosed 
non-prostrating headaches.  As they were trained health care 
providers who used the term, it can be presumed that they 
used it knowingly.  It is reasonable to conclude that they 
used the term after observing the veteran and seeing that he 
did not appear to be exhausted, helpless, powerless, or worn 
out.

The Board has considered the assignment of another Diagnostic 
Code and it notes that in August 1995, the disability had 
been rated under Diagnostic Code 7800 (2000), and that in 
January 1997, Diagnostic Codes 9304 and 8045 (2000) had been 
utilized by the RO.  The Board notes that the assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board notes that there is no indication 
that the veteran has scarring presently, or that it is 
disfiguring in any way.  The veteran had no scalp scars or 
step-off deformities of the skull noted on VA neurology 
examination in November 1996.  Accordingly, Diagnostic Code 
7800, which rates based upon the degree of disfigurement 
which is present, is of no utility at this point.  Moreover, 
Diagnostic Codes 8405 and 9304 are of no utility at this 
point, as a diagnosis of multi-infarct dementia has not been 
made.  On the contrary, no Axis I diagnosis was found on VA 
neurology examination in July 1995.  In light of this and 
Diagnostic Code 8405, since under it, a rating in excess of 
10 percent for brain disease could not be assigned under it 
and Diagnostic Code 9304 in the absence of a diagnosis of 
multi-infarct dementia, further discussion of these 
Diagnostic Codes would be pointless.  

In short, for the reasons and bases stated above the Board 
concludes that the evidence weighs against the veteran's 
claim.  As such, the benefit of the doubt doctrine is not 
applicable, 38 C.F.R. § 4.7 results in no more than a 30 
percent rating, and an increased schedular rating is not 
warranted.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996), which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  The 
Board notes that the RO concluded in the September 1997 and 
September 2000 Supplemental Statements of the Case that there 
was no evidence of an unusual disability picture to preclude 
the application of the regular schedular standards.  The 
Board will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  The evidence of 
record does not show that the veteran's service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  See 
also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The record in this case does not demonstrate that the 
veteran's service-connected headache disability markedly 
interferes with employment or that he has required frequent 
periods of hospitalization for this disability.  The record 
reflects that the veteran rests when his headaches become 
worse, apparently with no negative repercussions to his 
current employment situation as a medical records clerk at a 
private hospital.  The veteran was planning on becoming a 
police officer in July 1995 and was employed in January 1996 
and at the time of the November 1996 VA examination, and in 
January 1997, as well as at the time of his hearing in April 
1997, and on VA evaluation in June 1998, and on VA neurology 
examination in February 2000.  His GAF was 70 at the time of 
the VA neurology examination in July 1995 and had not changed 
as of the February 2000 VA neurology examination.  GAF 
considers employment and in the veteran's case his situation 
was assessed as productive of mild impairment, rather than 
markedly interfering with employment.  The fact that the 
veteran was working on each of the above occasions militates 
against a finding of marked interference with employment 
also.

Moreover, the veteran is compensated at the 30 percent level 
for the disability at issue; see Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired]. 

There is also no evidence that the veteran has required any 
hospitalization for his headache disability.  The veteran in 
fact states that he self treats his disability occasionally 
with Motrin(r).

Thus, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional or unusual disability picture.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

Fenderson considerations

A claim placed in appellate status by disagreement with the 
original or initial rating award, as is the case here with 
respect to the disability at issue, remains an "original 
claim" and is not a new claim for increase.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations must be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  In this 
case, the Board concludes that the evidence does not show a 
higher level of disability than 30 percent due to the 
service-connected head injury/headaches disability during any 
part of the rating period in question.


ORDER

A disability rating in excess of 30 percent for residuals of 
a head injury with chronic headaches is denied.  



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

 

